United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Amarillo, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1765
Issued: April 24, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 1, 2016 appellant filed a timely appeal from a July 22, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established greater than 40 percent impairment of the
left upper extremity, for which he previously received schedule awards.
FACTUAL HISTORY
OWCP accepted that on April 3, 2012 appellant, then a 53-year-old city carrier, lifted a
tray of mail into a delivery vehicle which caused a traumatic left shoulder strain. Under File No.
xxxxxx629 it accepted a prior left rotator cuff injury with a date of maximum medical
1

5 U.S.C. § 8101 et seq.

improvement (MMI) of January 23, 2007, for which he received a schedule award for 13 percent
permanent impairment of the left upper extremity.
Appellant was treated by Dr. Andrew F. Brooker, an attending Board-certified orthopedic
surgeon, who diagnosed a “large, widespread, destructive tear” of the left rotator cuff on
May 9, 2012. On August 20, 2012 Dr. Brooker performed an authorized open acromioplasty and
left rotator cuff repair. He noted that appellant had undergone a prior left rotator cuff repair due
to the injury accepted under File No. xxxxxx629.
On January 28, 2013 appellant filed a claim for a schedule award (Form CA-7). As
Dr. Brooker opined that appellant required additional surgery, OWCP did not develop the
schedule award claim at that time.
On February 18, 2013 Dr. Brooker performed an open complex debridement and partial
acromionectomy, with repair of a large, complex, chronic left rotator cuff tear. OWCP
authorized the procedure and paid wage-loss compensation during appellant’s recovery. As
appellant continued to have severely restricted left shoulder motion, Dr. Brooker performed a
closed manipulation of the left shoulder under general anesthesia on June 24, 2013. He opined
on July 13, 2013 that appellant had attained MMI and could return to full-duty work.
On August 26, 2013 OWCP obtained a second opinion from Dr. Melburn K. Huebner, a
Board-certified orthopedic surgeon. Dr. Huebner concurred that appellant had attained MMI.
Referring to Table 15-5 of the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (hereinafter, A.M.A., Guides) (2009),2 he found a class 1
diagnosis-based impairment (DBI) for a full-thickness rotator cuff tear. He assessed a grade 2
modifier for functional history due to difficulties with self-care, a grade 3 modifier for findings
on physical examination due to severely diminished range of motion (ROM) with palpable
muscle atrophy, and a grade 2 modifier for findings on clinical studies due to continued
abnormalities on postsurgical imaging studies. Applying the net adjustment formula,
Dr. Huebner calculated a net modifier of +2, shifting the default five percent upper extremity
impairment two steps to the right, equaling seven percent impairment of the left arm. He then
explained that the ROM assessment method described appellant’s impairment more accurately
than the DBI method. Referring to Table 15-34,3 Dr. Huebner found nine percent permanent
impairment of the left upper extremity for flexion at 49 degrees, one percent impairment for
extension at 34 degrees, six percent impairment for abduction at 30 degrees, one percent
impairment for adduction at 11 degrees, four percent impairment for internal rotation at 9
degrees, and two percent impairment for external rotation at 9 degrees. He added these
impairments to equal 23 percent permanent impairment of the left upper extremity.
On October 1, 2013 appellant claimed an additional schedule award (Form CA-7).
An OWCP medical adviser reviewed Dr. Huebner’s impairment rating on October 21,
2013, and concurred with his findings and conclusions. He noted that as appellant previously
2

A.M.A., Guides 401-05, Table 15-5, of the sixth edition is titled “Shoulder Regional Grid.”

3

Id. at 475, Table 15-34, of the sixth edition is titled “Shoulder Range of Motion”

2

received a schedule award for 13 percent permanent impairment of the left arm under File No.
xxxxxx629, OWCP should subtract that percentage from the 23 percent determined by
Dr. Huebner, resulting in an additional 10 percent permanent impairment of the left arm.
By decision dated January 16, 2014, OWCP issued appellant a schedule award for an
additional 10 percent permanent impairment of the left upper extremity, for a total of 23 percent.
The award, equal to 31.20 weeks of compensation, ran from August 26, 2013 to
January 11, 2014.
Dr. Brooker obtained an updated magnetic resonance imaging (MRI) scan of the left
shoulder on June 6, 2014, which demonstrated a recurrent full-thickness supraspinatus tear with
significant retraction. Based on these findings, on July 17, 2014, OWCP expanded appellant’s
claim to include developmental dislocation of the left shoulder.
On September 5, 2014 Dr. Brooker performed a reverse total arthroplasty of the left
shoulder, authorized by OWCP. The procedure involved an open deltopectoral incision,
osteotomy of the humeral head, and implantation of a prosthetic glenosphere. Dr. Brooker
prescribed postoperative physical therapy on September 17, 2014. Appellant received wage-loss
compensation for total disability on the daily and periodic rolls beginning October 17, 2014.
As appellant’s symptoms and ROM did not improve, on January 9, 2015, Dr. Brooker
attempted a closed manipulation of the left shoulder under general anesthesia. He observed 15 to
20 degrees of abduction and no appreciable internal or external rotation. Dr. Brooker noted that
manipulation in all planes failed to significantly improve appellant’s range of left shoulder
motion. He diagnosed arthrofibrosis of the left shoulder status post reverse left shoulder
replacement.
On March 12, 2015 appellant claimed an additional schedule award (Form CA-7). In a
March 26, 2015 letter, OWCP advised appellant of the type of evidence needed to establish his
claim, including a report from his attending physician finding that he attained MMI, and a
comprehensive evaluation of any permanent impairment utilizing the appropriate portions of the
A.M.A., Guides. OWCP afforded appellant 30 days to submit such evidence.
On April 8, 2015 OWCP received an impairment rating from Dr. Gerald Hill, a physician
specializing in occupational medicine. Dr. Hill reviewed the medical record and a statement of
accepted facts. On examination, he noted an extremely limited range of left shoulder motion in
all planes and no sensory loss. Dr. Hill related appellant’s symptoms of chronic left shoulder and
arm pain. He opined that according to Table 15-5 appellant had a class 3, grade C impairment of
the left upper extremity due to total arthroplasty of the left shoulder, equaling 40 percent
permanent impairment of the left upper extremity.
An OWCP medical adviser reviewed the record on April 24, 2015. He concurred that
appellant reached MMI as of Dr. Hill’s April 8, 2015 examination. The medical adviser agreed
with Dr. Hill’s calculation of 40 percent permanent impairment of the left arm. He explained
that subtracting the 23 percent impairment of the left arm previously awarded from the 40
percent found by Dr. Hill, resulted in 17 percent additional permanent impairment of the left
upper extremity.

3

In a June 3, 2015 report, Dr. Brooker found severely restricted left shoulder ROM in all
planes. Appellant returned to full-time, light-duty work on June 23, 2015.
By decision dated July 22, 2016, OWCP granted appellant a schedule award for an
additional 17 percent permanent impairment of the left upper extremity, above the 23 percent
previously awarded, for a total 40 percent permanent impairment. The period of the award,
equivalent to 53.04 weeks, ran from June 28, 20154 to July 3, 2016.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.5 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of
use of specified members, functions, and organs of the body.6 FECA, however, does not specify
the manner by which the percentage loss of a member, function, or organ shall be determined.
To ensure consistent results and equal justice under the law, good administrative practice
requires the use of uniform standards applicable to all claimants. Through its implementing
regulations, OWCP adopted the American Medical Association, Guides to the Evaluation of
Permanent Impairment as the appropriate standard for evaluating schedule losses.7
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).8 The Board has approved the use by OWCP of the A.M.A.,

4

In a June 12, 2015 letter, OWCP advised appellant that an OWCP medical adviser found that he sustained an
additional 17 percent impairment of the left upper extremity. It requested that appellant elect when to receive the
award as he was then in receipt of wage-loss compensation for temporary total disability. Appellant elected to delay
receipt of the award until he returned to work.
5

See 20 C.F.R. §§ 1.1-1.4.

6

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
7

5 U.S.C.

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

8

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).

4

Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.9
ANALYSIS
The issue on appeal is whether appellant has established that he sustained greater than 40
percent impairment of the left upper extremity, for which he received schedule awards.
The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation has been followed regarding the proper use of the DBI or the ROM
methodology when assessing the extent of permanent impairment for schedule award purposes.10
The purpose of the use of uniform standards is to ensure consistent results and to ensure equal
justice under the law to all claimants.11 In T.H., the Board concluded that OWCP physicians are
at odds over the proper methodology for rating upper extremity impairment, having observed
attending physicians, evaluating physicians, second opinion physicians, impartial medical
examiners, and district medical advisers use both DBI and ROM methodologies interchangeably
without any consistent basis.
Furthermore, the Board has observed that physicians
interchangeably cite to language in the first printing or the second printing when justifying use of
either ROM or DBI methodology. Because OWCP’s own physicians are inconsistent in the
application of the A.M.A., Guides, the Board finds that OWCP can no longer ensure consistent
results and equal justice under the law for all claimants.12
In light of the conflicting interpretation by OWCP of the sixth edition with respect to
upper extremity impairment ratings, it is incumbent upon OWCP, through its implementing
regulations and/or internal procedures, to establish a consistent method for rating upper
extremity impairment. In order to ensure consistent results and equal justice under the law for
cases involving upper extremity impairment, the Board will set aside the July 22, 2016 decision.
Following OWCP’s development of a consistent method for calculating permanent impairment
for upper extremities to be applied uniformly, and such other development as may be deemed
necessary, OWCP shall issue a de novo decision on appellant’s claim for an upper extremity
schedule award.
CONCLUSION
The Board finds this case not in posture for decision.

9

Isidoro Rivera, 12 ECAB 348 (1961).

10

T.H., Docket No. 14-0943 (issued November 25, 2016).

11

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

12

Supra note 10.

5

ORDER
IT IS HEREBY ORDERED THAT the July 22, 2016 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: April 24, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

